Motions for a stay granted pending determination of appeals, on condition that appellant in each proceeding procures the record on appeal and serves and files appellant’s points on or before March 5, 1976, with notes of issue for March 11, 1976. Respondent’s points are to be served and filed on or before March 9, 1976. Concur—Markewich, Kupferman, Lupiano and Nunez, JJ.; Stevens, P. J., dissents as follows: I would deny the stay as the application, in my opinion, is premature. It would seem that attendance in response to the subpoena is required, at which time the issue of the extent of the power conferred as well as any relevant constitutional privileges could be asserted.